Name: Commission Regulation (EC) NoÃ 738/2007 of 28 June 2007 adjusting the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/2007 delivery period
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  tariff policy;  beverages and sugar;  international affairs;  economic geography
 Date Published: nan

 29.6.2007 EN Official Journal of the European Union L 169/19 COMMISSION REGULATION (EC) No 738/2007 of 28 June 2007 adjusting the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/2007 delivery period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 31 thereof, Whereas: (1) Article 12 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2) provides for detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India. (2) These quantities were set, for the 2006/2007 delivery period, by Commission Regulation (EC) No 81/2007 of 29 January 2007 setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/2007 delivery period (3). (3) Article 7(1) and (2) of the ACP Protocol lays down rules for cases where an ACP State fails to deliver its agreed quantity. (4) The competent authorities of Congo, CÃ ´te dIvoire, Kenya, Madagascar, and Trinidad and Tobago informed the Commission that they will be unable to deliver their agreed quantities in full and that they do not wish to have an additional period for delivery. (5) After consultation with the ACP States concerned, a reallocation of the shortfall should therefore be carried out for delivery during the 2006/2007 delivery period. (6) Regulation (EC) No 81/2007 should therefore be repealed, and the delivery obligations for the 2006/2007 delivery period should be adjusted in accordance with Article 12(1) and (2)(c) of Regulation (EC) No 950/2006. (7) Paragraph 2 of Article 14 of Regulation (EC) No 950/2006 states that paragraph 1 of that Article shall not apply to a quantity reallocated in accordance with Article 7(1) or (2) of the ACP Protocol. The quantity reallocated pursuant to this Regulation should therefore be imported before 30 June 2007. However, due to the late decision of this reallocation and account being taken of the time allowed for applying for import licences, it will be impossible to respect this deadline. Therefore Article 14(1) of Regulation (EC) No 950/2006 should also apply to the quantity reallocated pursuant to this Regulation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India in respect of products falling within CN code 1701, expressed in tonnes of white-sugar equivalent, in the 2006/2007 delivery period for each exporting country concerned, are hereby adjusted as shown in the Annex. Article 2 By way of derogation from Article 14(2) of Regulation (EC) No 950/200, Article 14(1) of that Regulation shall apply to the quantity reallocated pursuant to this Regulation and imported after 30 June 2007. Article 3 Regulation (EC) No 81/2007 is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 247/2007 (OJ L 69, 9.3.2007, p. 3). (2) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 371/2007 (OJ L 92, 3.4.2007, p. 6). (3) OJ L 21, 30.1.2007, p. 3. ANNEX Delivery obligations for imports of preferential sugar originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the 2006/2007 delivery period, expressed in tonnes of white-sugar equivalent ACP Protocol/India Agreement signatory country Delivery obligations 2006/2007 Barbados 33 234,21 Belize 42 689,30 Congo 0,00 CÃ ´te dIvoire 520,00 Fiji 174 596,53 Guyana 167 302,91 India 10 208,11 Jamaica 121 412,96 Kenya 41,00 Madagascar 6 049,50 Malawi 27 983,19 Mauritius 488 343,91 Mozambique 10 488,04 Uganda 0,00 Saint Kitts and Nevis 0,00 Suriname 0,00 Swaziland 126 304,79 Tanzania 10 270,00 Trinidad and Tobago 23 500,00 Zambia 12 085,21 Zimbabwe 36 231,46 Total 1 291 261,13